Attachment to Advisory Action
1.  Applicant’s amendment filed on October 12, 2021 has been fully considered. The amendment was filed and considered under AFCP2.0. An Examiner-initiated interview with Robb Edmonds was conducted on October 20, 2021 to discuss the current amendment and the reasons said amendment would not overcome all of the rejections in the most recent final Office action.

2. The amendment has been fully considered but is not entered given it would not overcome all of the rejections in the most recent final Office action. Thus, in the present amendment instant claim 1 has been amended to specify the composition comprising the components i), ii), iii) and iv) as based on the total weight of the composition.
Tse et al (US 2007/0021566) in view of Fuji et al (US 5,473,016) and Tse et al (US 2007/0021566) in view of Fuji et al (US 5,473,016) and Quinn et al (US 2003/0139516) disclose the composition comprising the components used in amounts having ranges overlapping with the corresponding ranges of those as claimed in instant invention, based on the total weight of the composition.

3. With respect to Applicant’s arguments regarding the rejections of Claims 1-3, 5-13, 17-21, 26 under 35 U.S.C. 103 as being unpatentable over Tse et al (US 2007/0021566) in view of Fuji et al (US 5,473,016) and Claims 1-3, 5-15, 17-21 under 35 U.S.C. 103 as being unpatentable over Tse et al (US 2007/0021566) in view of Fuji et al (US 5,473,016) and Quinn et al (US 2003/0139516), it is noted that:

1)   Tse et al discloses an adhesive composition comprising:
      A) 0.1-99%wt, or 5%wt, or 10%wt, or 20%wt ([0067], as to instant claims 1, 2 and 19) of a propylene polymer having a heat of fusion of 1-70 J/g and mm triad tacticity of at least 75% (Abstract); the propylene polymer produced by polymerization of propylene with C2 or C4-20 alpha olefin, preferably 3-25%wt of ethylene ([0083], as to instant claim 3); specifically exemplified a propylene-ethylene copolymer comprising 15.5%wt of ethylene ([0498]);
     B) 0.1-99%wt, or 3%wt, or 5%wt, or 10%wt of a functionalized polymer component having at least 0.1%wt of a functional group  ([0069], as to instant claims 1, 6);
     C) at least 0.1%wt, or 5%wt, or 10%wt ([0448]) of a linear low density polyethylene having density of less than 0.935 g/cc (claim 22, [0446], also as to instant claim 5);
     D) at least 0.1%wt of a filler such as calcium carbonate or barium sulfate ([0459], [0563], [0574], also as to instant claims 17, 18);
     E) 0.1-50%wt of an organoclay ([0463]).
The composition comprise Shore A hardness of 58 or 62 (Tables V and V”) and Elongation at break of 950-1,070% (Table I), as to instant claims 20, 21).

2)   Though Tse et al discloses the use of a linear low density polyethylene (LLDPE) having density ([0446], claim 22), Tse et al does not recite the melt index of said LLDPE, and the amount of added fillers, the secondary reference of Fujii et al was applied for the teachings of that.

Fujii et al discloses polymer blend used as an adhesive (Abstract, col. 3, lines 30-35) comprising:
A) 10-80%wt of a propylene copolymer (col. 2, lines 25-45);
B) 5-30%wt of a linear low density polyethylene (LLDPE) having density of 0.86-0.910 g/cc and MFR of 0.1-2 g/10 min (col. 3, lines 13-21);
C) 5-85%wt of a modified polyolefin resin, specifically ethylene-methyl acrylate or ethylene-vinyl acetate copolymers (col. 5, lines 46-col. 6, line 10), and further
D) 1-150pbw, based on the 100pbw of A), B) and C) of a filler comprising clay, talc, sand, silica and/or carbon black (col. 8, lines 53-col. 9, line 5) and
E) 30-150pbw, based on the 100pbw of A), B) and C) of an inorganic flame retardant such as calcium carbonate (col. 9, line 61-col. 10, line 30),
wherein the composition comprises reinforced adhesiveness, a flame resistance, mechanical properties, thermal resistance (col. 2, lines 15-20; col. 8, lines 42-46; col. 10, lines 25-32).
Thus, the combination of the components D) and E) is used in amount of as high as 300 pbw based on 100 pbw of the total amount of resins.

3)  Since both Fujii et al and Tse et al are related to adhesive compositions comprising a combination of propylene copolymer, LLDPE, functionalized polyolefin and fillers, and thereby belong to the same field of endeavor, wherein Fujii et al discloses the use of LLDPE having melt index of 0.1-2 g/10 min, and the different fillers used in total amount of as high as 300 pbw per 100pbw of all polymers to provide compositions having reinforced adhesiveness, flame resistance and mechanical properties, therefore, based Tse et al and Fujii et al, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include, the LLDPE of Fujii et al as the LLDPE component C) in the composition of Tse et al, and further include, or obvious to try to include the fillers D) and E) Fujii et al in the composition of Tse et al  so to further improve the adhesive power, mechanical properties and flame resistance of the composition of Tse et al, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

4) The above rejections are based on combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

5) Instant claims are silent with respect to the properties of the composition.

6) Rationale different from applicant is permissible. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).

7)  Fujii et al is a secondary reference, which was applied for the specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).

8) Fujii et al  discloses a combination of the components D) and E), wherein each of the components D) and E) can be used in amount of 150 pbw, and wherein the component D) comprises clay, talc, sand, silica and/or carbon black (col. 8, lines 53-col. 9, line 5) and the component E) comprises an inorganic flame retardant such as calcium carbonate (col. 9, line 61-col. 10, line 30). The term “fillers” is defined in instant specification as to include all of clay, talc, calcium carbonate, silica and glass (see [0089] of instant specification). Therefore, each of the components D) and E) corresponds to the filler component (iv) of instant claims 1 and 26.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764